DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending and being examined

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a detection device for liquid sample detection" in the preamble.  It is unclear as to which structure provides the function of “detection” in the device.  Specifically, applicants do not claim, or positively recite, any structure that is capable of detecting in the body of the claim, thus the limitation is unclear.  Claim 2-17 is rejected by virtue of dependency on claim 1.  
Claim 16 recites the limitation "the depressed area" in line 3.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Claim 17 is rejected by virtue of dependency on claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (US 20180011079 A1; hereinafter “Fang”).
Regarding claim 1, Fang teaches a detection device for liquid sample detection (Fang; Abstract; an apparatus for detecting the presence or absence of an analyte in liquid sample), wherein the detection device comprises a device body (Fang; para [81, 87, 88, 89]; Fig. 1, 2; cup body 100) with an opening for receiving a liquid sample (Fang; para [74]; The collection chamber 101 in the cup body shown in FIG. 6, or the collection chamber in the cup body shown in FIG. 16-19, which is generally enclosed by side walls and a base, including an opening for leading in liquid samples) and a device cover (Fang; para [74]; Fig. 1, 3, 4; the detection apparatus can also include a cover 200), the device cover is configured to cover the opening of the device body (Fang; para [74]; a cover 200, which is used to cover the opening of the collection chamber), the device body is spirally connected to the device cover (Fang; para [74]; the opening of the collection chamber includes the external thread, and the cover includes the internal thread matching with the external thread; after the cover is covered to the collection chamber, the opening is sealed through relative rotation), a signal apparatus is disposed between the device body and the device cover (Fang; para [78]; a part of the prompting device is located on the cover, and the other part is located on the wall of collection chamber), a completely screwed state exists between the device body and the device cover, and when the device body and the device cover are in the completely screwed state (Fang; para [24]; the prompting device gives prompt, the rotation is stopped…the prompting device gives prompt by making a sound; examiner notes the device is completely screwed state because rotation is stopped), the signal apparatus makes a sound as to state there is no need to screw the cover onto the opening of the device body further (Fang; para [24, 74, 112]; the cover closes the opening of the collection chamber by rotating; and when hearing prompt given by the prompting device, you can stop rotating the cover).
Note: “When” the device body and the device cover are in the completely screwed state does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 2, Fang teaches the detection device for sample detection according to claim 1, wherein a sealed state exists between the device body and the device cover, and when the device body and the device cover are in the sealed state, the signal apparatus makes a sound as to state that the device body and the cover is at the sealed state (Fang; para [115]; When testing, these urine samples are poured into the cup, and the cover is covered to the cup body; when a “crackling” sound is heard, stop rotating and wait for the end of the test. Then a real leak test is performed for the covered detection apparatus, and all detection apparatuses are found to keep sealed without leakage of samples).
Regarding claim 4, Fang teaches the detection device for sample detection according to claim 1, wherein when the device body and the device cover are in the completely screwed state, screwing the device body and the device cover fails to be continued (Fang; para [115]; When testing, these urine samples are poured into the cup, and the cover is covered to the cup body; when a “crackling” sound is heard, stop rotating and wait for the end of the test).
Regarding claim 6, Fang teaches the detection device for sample detection according to claim 1, wherein a first screw thread is provided on the device body (Fang; para [87]; Fig. 6; external thread 102 of the cup body 100) and a second screw thread is provided on the device cover (Fang; para [87]; Fig. 5; thread 206 in the cover), and the first screw thread is paired with the second screw thread (Fang; para [87]; thread 206 in the cover, and the thread matches with the external thread 102 of the cup body 100).
Regarding claim 7, Fang teaches the detection device for sample detection according to claim 6, wherein each of the first screw thread and the second screw thread is provided with two turns (Fang; Fig. 5, 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Chen (US 20130068649 A1; hereinafter “Chen”).  
Regarding claim 3, Fang teaches the detection device for sample detection according to claim 2, wherein in a process of screwing the device body and the device cover (Fang; para [87]; a thread 206 in the cover, and the thread matches with the external thread 102 of the cup body 100, to rotate and seal the opening 115 of the cup body); when the device body and the device cover are in the completely screwed state, the sound made by the signal apparatus is a second sound (Fang; para [81]; The sound reminds the operator that the cover is rotated to a certain position and there is no need to rotate the cover further).
Fang does not teach the sealed state is before the completely screwed state; when the device body and the device cover are in the sealed state, the sound made by the signal apparatus is a first sound. 
However, Chen teaches an analogous art of an cup assembly (Chen; Abstract) comprising a device body (Chen; para [15, 16]; Fig. 2A, 2B; cup 202) and a device cover (Chen; para [15, 16]; Fig. 2C, 2D; lid 204) are in a sealed state (Chen; para [14]; the cup 202 has threads 208 and has an audible closed or sealed position), the sealed state is before the completely screwed state; when the device body and the device cover are in the sealed state, the sound made by the signal apparatus is a first sound (Chen; para [18]; the first audible sealed position indicator 216 on the lid 204 contacts the audible sealed position indicator 212 on the cup 202, making the first "click." As each successive audible sealed position indicator 216 on the lid 204 contacts the audible sealed position indicator 212 on the cup 202, this indicates to the user that the lid 204 is even more secure).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the sealed state of Fang to be before the screwed state and make a first sound as taught by Chen, because Chen teaches that the that the first “click” indicates the user has tightened to a closed/secured position (Chen; para [20]). 
Regarding claim 9, modified Fang teaches the detection device for sample detection according to claim 3, wherein the signal apparatus comprises a first blocking piece disposed on the device cover (Fang; para [83]; first element is located on the cover 200), and a second blocking piece and a third blocking piece that are disposed on the device body (Fang; para [81, 83, 88]; Fig. 9; the second element 900 is located on the cup body 100… there are two second elements (second element 900, third element 700)), and a sound is made when the first blocking piece clashes with the second blocking piece and the third blocking piece (Fang; para [84, 85]).
Regarding claim 11, modified Fang teaches the detection device for sample detection according to claim 9, wherein the first flexible blocking piece comes into no contact with an outer wall of the device body (Fang; para [87]; the first element on the cover is illustrated with reference to FIG. 5 and FIG. 8, for example, first plastic sheet 208; Fig. 6, 8; examiner notes the first the first plastic sheet comes into contact with the rim of the container body as seen in Fig. 6 and not the outer wall).
Regarding claim 13, modified Fang teaches the detection device for sample detection according to claim 9, wherein the signal apparatus further comprises a fourth no flexible blocking piece, and the fourth blocking piece is disposed on the device body (Fang; Fig. 6; examiner notes that the rim has more than two second elements).
Regarding claim 14, modified Fang teaches the detection device for sample detection according to claim 6, wherein the first flexible blocking piece is located below the first screw thread, and the second no flexible blocking piece, the third blocking piece are located below the second screw thread (Fang; Fig. 6, 8). 
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Chen, and in further view of Bourreau et al (US 20030042220 A1; hereinafter “Bourreau”). 
Regarding claim 5, modified Fang teaches the detection device for sample detection according to claim 3, wherein the device body is provided with a first sealing apparatus (Fang; para [74]; the opening of the collection chamber includes the external thread, and the cover includes the internal thread matching with the external thread; after the cover is covered to the collection chamber, the opening is sealed through relative rotation), the first sealing apparatus is capable of implementing sealing between the device body and the device cover (Fang; para [87]; Fig. 8, 9; a thread 206 in the cover, and the thread matches with the external thread 102 of the cup body 100), and when the signal apparatus makes the first sound, the first sealing apparatus seals the device body and the device cover (Fang; para [81]; The sound reminds the operator that the cover is rotated to a certain position and there is no need to rotate the cover further).  
Modified Fang does not teach a second sealing apparatus, the second sealing apparatus are capable of implementing sealing between the device body and the device cover twice; when the signal apparatus makes the second sound, the second sealing apparatus seals the device body and the device cover.
However, Bourreau teaches an analogous art of a device cover (Bourreau; Abstract; a cap) comprising a second sealing apparatus (Bourreau; para [38]; Fig. 4, 5; sealing arrangement 32) the second sealing apparatus are capable of implementing sealing between the device body and the device cover twice (Bourreau; para [55]; Fig. 4, 5, 8; 10; sealing lip 32 affixed to the internal surface of the head of the said insert; examiner notes the sealing arrangement provides an additional seal along with the screw thread as seen in Fig. 8, 10).  It would have been obvious by one of ordinary skill in the art by the effective filing date to have modified the device cover of modified Fang to comprise a second sealing apparatus as taught by Bourreau, because Bourreau teaches that the sealing arrangement provides a leakproof seal (Bourreau; para [25]).  Examiner notes modified Fang teaches when the signal apparatus makes the second sound (Fang; para [81]; The sound reminds the operator that the cover is rotated to a certain position and there is no need to rotate the cover further), the second sealing apparatus seals the device body and the device cover (Bourreau; para [55]; Fig. 4, 5, 8; 10; sealing lip 32 affixed to the internal surface of the head of the said insert). 
Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Chen in view of Uchiyama (WO 2010035408 A1; hereinafter “Uchiyama”), and in further view of Bourreau.
Regarding claim 8, modified Fang teaches the detection device for sample detection according to claim 3, with the device body and the device cover.  
Modified Fang does not teach wherein the signal apparatus comprises a first flexible blocking piece disposed on the device body, and a second no flexible blocking piece and a third no flexible blocking piece that are disposed on the device cover, the fist sound is made when the first flexible blocking piece clashes with the second no flexible blocking piece; and the second sound is made when the first flexible blocking piece clashes the third no flexible blocking piece.  
However, Uchiyama teaches an analogous a container and lid (Uchiyama; para [55]) comprising a first flexible blocking piece disposed on the device body (Uchiyama; para [58, 83]; Fig. 1; the container 1 has a projection 11 and a projection 12… at least one of the container 1 and the lid 2 is elastically deformed) and a second no flexible blocking piece and a third no flexible blocking piece that are disposed on the device cover (Uchiyama; para [56. 64]; Fig. 5; one of the container 1 and the lid 2 may be made of a resin material, and the other may be made of a rigid material such as stainless steel, steel, or glass…projection 21 of the lid 2; examiner notes it would have been obvious that if the blocking piece on the device body is flexible to choose a rigid material for the lid blocking piece).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the device body and the device cover to comprise the first flexible blocking piece and the second/third no flexible blocking piece, respectively, as taught by Uchiyama, because Uchiyama teaches that the blocking pieces compress to that there is a click feeling to know fastening is complete (Uchiyama; para [84]).  Modified Fang teaches the first sound is made when the first flexible blocking piece clashes with the second no flexible blocking piece (Chen; para [18]; the first audible sealed position indicator 216 on the lid 204 contacts the audible sealed position indicator 212 on the cup 202, making the first "click." As each successive audible sealed position indicator 216 on the lid 204 contacts the audible sealed position indicator 212 on the cup 202, this indicates to the user that the lid 204 is even more secure); and the second sound is made when the first flexible blocking piece clashes the third no flexible blocking piece (Fang; para [81]; The sound reminds the operator that the cover is rotated to a certain position and there is no need to rotate the cover further).  
Regarding claim 10, modified Fang teaches the detection device for sample detection according to claim 8, wherein the first flexible blocking piece comes into no contact with an inner wall of the device cover (Fang; para [87]; the first element on the cover is illustrated with reference to FIG. 5 and FIG. 8). 
Regarding claim 12, modified Fang teaches the detection device for sample detection according to claim 8, wherein the signal apparatus further comprises a fourth no flexible blocking piece, and the fourth blocking piece is disposed on the device cover (Uchiyama; para [102]; plurality of projections are provided on the lid). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Biadillah et al (US 20170001191 A1; hereinafter “Biadillah”). 
Regarding claim 15, modified Fang teaches the detection device for sample detection according to claim 1, wherein a detection cavity is disposed in the device body. 
Modified Fang does not teach a depressed area depressing downwards is provided in a central part of the device cover, and when the device cover covers the detection cavity, the depressed area is embedded into the opening of the detection cavity.
However, Biadillah teaches an analogous art of a collection device (Biadillah; Abstract) comprising a device body (Biadillah; para [148]; Fig. 1, 2; tube 14) and a device cap (Biadillah; para [148]; Fig. 1, 2; cap 12) wherein a depressed area depressing downwards is provided in a central part of the device cover (Biadillah; para [148]; Fig. 1; the chamber 16 in the cap), and when the device cover covers the detection cavity, the depressed area is embedded into the opening of the detection cavity (Biadillah; para [151]; Fig. 1, 2; the other cap portion (e.g. second cap portion 22) to open the chamber 16 and permit fluid communication between the chamber 16 and the sample collection space 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device cover of modified Fang to comprise a depressed area as taught by Biadillah, because Biadillah teaches the chamber releases a reagent to detection cavity (Biadillah; para [148]). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Chen in view of Bourreau, and in further view of Biadillah.
Regarding claim 16, modified Fang teaches the detection device for sample detection according to claim 5, with the first sealing apparatus.  
Modified Fang does not teach the first sealing apparatus comprising a protruding area, the protruding area is disposed on the depressed area of the device cover, and when the signal apparatus makes a first sound, the protruding area is attached to an inner wall of the detection cavity.
However, Biadillah teaches an analogous art of a collection device (Biadillah; Abstract) comprising a device body (Biadillah; para [148]; Fig. 1, 2; tube 14) and a device cap (Biadillah; para [148]; Fig. 1, 2; cap 12) wherein the first sealing apparatus comprising a protruding area, the protruding area is disposed on the depressed area of the device cover (Biadillah; para [148]; Fig. 1; the chamber 16 in the cap), and when the signal apparatus makes a first sound, the protruding area is attached to an inner wall of the detection cavity (Biadillah; para [151]; Fig. 1, 2; the other cap portion (e.g. second cap portion 22) to open the chamber 16 and permit fluid communication between the chamber 16 and the sample collection space 18…the falling down of the second cap portion 22 into the tube may generate an audible sound and/or produce a tactile knock).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first sealing apparatus of modified Fang to comprise a protruding area on a depressed area as taught by Biadillah, because Biadillah teaches the chamber releases a reagent to detection cavity (Biadillah; para [148]). 
Regarding claim 17, modified Fang teaches the detection device for sample detection according to claim 16, wherein the second sealing apparatus comprises a ring-shaped protrusion disposed on the device cover (Bourreau; para [55]; Fig. 8, 10; a sealing lip 32 affixed to the internal surface of the head of the said insert), the ring-shaped protrusion surrounds the depressed area, and when the signal apparatus makes a second sound, the ring-shaped protrusion is attached to an upper end of the device body (Bourreau; para [56]; Fig. 8; a click-lock device, using a flexible lip 33 formed on the inner surface of the said head of the insert). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798